Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made as of November
17, 2015, by and between USD Partners LP, a Delaware limited partnership (the
“Partnership”), and Cogent Energy Solutions, LLC, a Delaware limited liability
company (“Cogent”).
WHEREAS, the Partnership owns all of the outstanding membership interests in
USDP CC LLC, a Delaware limited liability company (“Buyer”);
WHEREAS, Cogent owns a portion of the outstanding membership interests in Casper
Crude to Rail Holdings, LLC, a Delaware limited liability company (“Seller”);
and
WHEREAS, in connection with acquisition (the “Acquisition”) by Buyer of all of
the outstanding membership interests of Casper Crude to Rail, LLC, a Wyoming
limited liability company, from Seller pursuant to the terms of that certain
Membership Interest Purchase Agreement, dated as of October 12, 2015, by and
between Buyer and Seller (the “MIPA”), the Partnership has agreed to provide the
registration and other rights set forth in this Agreement for the benefit of
Cogent.
NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
Section 1.    Definitions; Interpretation.
(a)    Definitions. As used herein, the following terms shall have the following
respective meanings:
“Acquisition” has the meaning set forth in the Recitals.
“Affiliate” means, as to any Person, any other Person who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
“Agreement” has the meaning set forth in the Preamble.
“Board” means the board of directors of the General Partner.
“Business Day” means a day that is not a Saturday, Sunday or day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.
“Buyer” has the meaning set forth in the Recitals.
“Closing Date” has the meaning given to such term in the MIPA.
“Cogent” has the meaning set forth in the Preamble.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Director” means a member of the Board.

1

--------------------------------------------------------------------------------



“End of Suspension Notice” has the meaning set forth in Section 2(b)(i).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect at the time.
“General Partner” means USD Partners GP LLC, a Delaware limited liability
company and the general partner of the Partnership, or any successor general
partner of the Partnership.
“Holder” means any holder of Registrable Securities who is a party to this
Agreement.
“Holder Indemnified Party” has the meaning set forth in Section 4(a).
“Indemnified Party” has the meaning set forth in Section 4(c).
“Indemnifying Party” has the meaning set forth in Section 4(c).
“Initial Registration Statement” has the meaning set forth in Section 2(a).
“Losses” has the meaning set forth in Section 4(a).
“MIPA” has the meaning set forth in the Recitals.
“Partnership” has the meaning set forth in the Preamble.
“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.
“Registrable Securities” means the aggregate number of Common Units acquired by
Cogent in connection with the completion of the Acquisition; provided that any
Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has been declared
effective by the SEC and such Registrable Security has been disposed of pursuant
to such effective Registration Statement, (b) it is sold under circumstances in
which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met or it is eligible for sale under
such Rule 144 without any restriction or (c) it shall have been otherwise
transferred and a new certificate for it not bearing a legend restricting
further transfer under the Securities Act shall have been delivered by the
Partnership; provided, further, that any security that has ceased to be a
Registrable Security shall not thereafter become a Registrable Security and any
security that is issued or distributed in respect of securities that have ceased
to be Registrable Securities is not a Registrable Security.
“Registration Expenses” means all expenses incurred by the Partnership in
complying with Section 2, including, without limitation, all registration and
filing fees, printing expenses, road show expenses, fees and disbursements of
counsel and independent public accountants for the Partnership, fees and
expenses (including counsel fees) incurred in connection with complying with
state securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., transfer taxes, fees of transfer agents and registrars, and the
reasonable fees and disbursements of one counsel for the selling holders of
Registrable Securities, but excluding any underwriting discounts and selling
commissions only to the extent applicable on a per share basis to Registrable
Securities of the selling holders.
“Registration Statement” has the meaning set forth in Section 2(a).

2

--------------------------------------------------------------------------------



“SEC” means the Securities and Exchange Commission or any successor governmental
agency.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.
“Seller” has the meaning set forth in the Recitals.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity of which
such Person (either above or through or together with any other Subsidiary)
owns, directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.
“Suspension Event” has the meaning set forth in Section 2(b)(i).
“Suspension Notice” has the meaning set forth in Section 2(b)(i).
“Transaction Documents” means this Agreement and the MIPA, including all
schedules and exhibits thereto (including, for the avoidance of doubt, any
agreements the forms of which are exhibits to the MIPA).
Any capitalized term used in any Section of this Agreement that is not defined
in this Section 1 shall have the meaning ascribed to it in such other Section.
(b)    Rules of Construction. For all purposes of this Agreement, unless
otherwise expressly provided:
(i)    “own,” “ownership,” “held” and “holding” refer to ownership or holding as
record holder or record owner;
(ii)    the headings and captions of this Agreement are for convenience of
reference only and shall not define, limit or otherwise affect any of the terms
hereof; and
whenever the context requires, the gender of all words used herein shall include
the masculine, feminine and neuter, and the number of all words shall include
the singular and plural.
Section 2.    Registration Rights.
(a)    Registration Statement. Following the Closing Date, at a time determined
by the Partnership in its reasonable discretion, the Partnership shall prepare
and file a registration statement under the Securities Act to permit the public
resale of all of the Registrable Securities then outstanding (an “Initial
Registration Statement”) and shall use commercially reasonable efforts to cause
such Initial Registration Statement to become effective on the 365th day
following the Closing Date or as soon as reasonably practicable thereafter. The
Initial Registration Statement filed pursuant to this Section 2(a) shall be on
such appropriate registration form or forms of the SEC as shall be selected by
the Partnership; provided, that, if the Initial Registration Statement is on
Form S-1, as soon as reasonably practicable after the Partnership becomes
eligible to file a registration statement on Form S-3, then the Partnership
shall post-effectively amend the Initial Registration Statement on Form S-1 to
convert such Initial Registration Statement to a Form S-3 or, if a registration
statement on Form S-1 has not been filed, then file a registration statement on
Form S-3 as soon as reasonably practicable to permit the public resale of all of
the Registrable Securities then outstanding (such

3

--------------------------------------------------------------------------------



Initial Registration Statement as so amended or such registration statement on
Form S-3 as so filed, the “Registration Statement”). The Partnership shall use
its commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2(a) to be effective, supplemented and amended to the
extent necessary to ensure that it is available for the resale of all
Registrable Securities until all Registrable Securities covered by such
Registration Statement have ceased to be Registrable Securities. The
Registration Statement when effective (including the documents incorporated
therein by reference, if any) will comply as to form in all material respects
with all applicable requirements of the Securities Act and the Exchange Act and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus contained in such
Registration Statement or documents incorporated therein by reference, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, the
Partnership shall provide the holders of Registrable Securities with written
notice of the effectiveness of the Registration Statement.
(b)    Registration Obligations and Procedures.
(i)    If, after filing the Registration Statement as set forth in Section 2(a),
the Board determines that the offering under such Registration Statement would
materially and adversely affect a pending or proposed transaction by the
Partnership, then the Partnership shall have the right to suspend the use of a
Registration Statement for a period of not more than forty-five (45) days in
succession. The Partnership shall not be permitted to provide such notice more
than twice in any three hundred sixty (360) day period. In the case of an event
that causes the Partnership to suspend the use of a Registration Statement (a
“Suspension Event”), the Partnership shall give a notice to the Holders (a
“Suspension Notice”) to suspend sales of the Registrable Securities and such
notice shall state generally the basis for the notice and that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing. The Holders shall not effect any sales of the Registrable Securities
pursuant to such Registration Statement at any time after it has received a
Suspension Notice and prior to receipt of an End of Suspension Notice (as
defined below). The Holders may recommence effecting sales of the Registrable
Securities pursuant to the Registration Statement following further written
notice to such effect (an “End of Suspension Notice”) from the Partnership,
which End of Suspension Notice shall be given by the Partnership to the Holders
promptly following the conclusion of any Suspension Event or its effect.
(ii)    In connection with the Partnership’s registration obligations under
Section 2(a), the Partnership shall use its commercially reasonable efforts to
effect such registration to permit the offer and transfer of such Registrable
Securities as expeditiously as reasonably practicable, and in connection
therewith, the Partnership shall:
prepare and file the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing with the SEC a Registration Statement or prospectus, or any
amendments or supplements thereto, furnish to the Holders copies of all
documents prepared to be filed;

4

--------------------------------------------------------------------------------



promptly notify the Holders and provide copies of the relevant documents, as
soon as reasonably practicable after notice thereof is received by the
Partnership (A) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, and the applicable prospectus or
any amendment or supplement to such prospectus has been filed, (B) of any
comments (written or oral) by the SEC or any request (written or oral) by the
SEC or any other governmental authority for amendments or supplements to such
Registration Statement, such prospectus, or for any additional information, (C)
of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement, any order preventing or suspending the use of any
preliminary or final prospectus, or the initiation or threatening of any
proceedings for such purposes and (D) of the receipt by the Partnership of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or transfer in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
(1) promptly notify the Holders when the Partnership becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement or the prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
prospectus and any preliminary prospectus, in light of the circumstances under
which they were made) not misleading, or if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or prospectus in order to comply with the Securities Act, and (2) in
either case, as quickly as possible thereafter using all commercially reasonable
efforts, prepare and file with the SEC, and furnish without charge to the
Holders, an amendment or supplement to such Registration Statement or prospectus
that will correct such statement or omission or effect such compliance;
use its commercially reasonable efforts to prevent or obtain the withdrawal of
any stop order or other order suspending the use of any preliminary or final
prospectus;
promptly (A) incorporate in a prospectus supplement or post- effective amendment
such information as the Holders agree should be included therein relating to the
plan of distribution with respect to such Registrable Securities and (B) make
all required filings of such prospectus supplement or post-effective amendment
as soon as reasonably practicable after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
furnish to the Holders, without charge, as many conformed copies as the Holders
may reasonably request of the applicable Registration Statement and any
amendment or post-effective amendment thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);
deliver to the Holders, without charge, as many copies of the applicable
prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as the Holders may reasonably request (it being understood
that the Partnership consents to the use of such prospectus or any amendment or

5

--------------------------------------------------------------------------------



supplement thereto by the Holders in connection with the offering and transfer
of the Registrable Securities covered by such prospectus or any amendment or
supplement thereto) and such other documents as the Holders may reasonably
request in order to facilitate the transfer of the Registrable Securities by the
Holders;
in connection with any transfer of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with the
Holders to (A) facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be transferred and not bearing any
restrictive Securities Act legends and (B) register such Registrable Securities
in such denominations and such names as the Investors may request at least two
(2) Business Days prior to such transfer of Registrable Securities; provided
that the Partnership may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;
cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of the Partnership’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of the Partnership’s securities are
then quoted;
provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;
cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of the
Partnership’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of the Partnership’s securities are then quoted;
and
comply with all requirements of the Securities Act, Exchange Act and other
applicable laws, rules and regulations, as well as all applicable stock exchange
rules.
(d)    The Partnership shall pay all Registration Expenses in connection with a
Registration Statement, whether or not any such registration becomes effective.
Section 3.    Cooperation by Holders. The Partnership shall have no obligation
to include in a registration statement pursuant to Section 2, Registrable
Securities of a Holder if such Holder fails to timely furnish such information
that, in the opinion of counsel to the Partnership, is reasonably required in
order for a registration statement or prospectus supplement, as applicable, to
comply with the Securities Act.
Section 4.    Indemnification and Contribution.
(a)    The Partnership agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each selling Holder and any of its officers, directors,
employees, controlling persons, fiduciaries, members, representatives and each
other Person (if any) that controls such Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Holder Indemnified Party”) from and against any and all losses, claims,
damages, liabilities, costs and expenses (including attorneys’ fees) (“Losses”)
caused by, arising out of, resulting from or related to (i) any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement or prospectus relating to the Registrable Securities (as

6

--------------------------------------------------------------------------------



amended or supplemented if the Partnership shall have furnished any amendments
or supplements thereto) or any preliminary prospectus, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,
that such indemnity shall not apply to that portion of such Losses caused by, or
arising out of, any untrue statement, or alleged untrue statement or any such
omission or alleged omission, to the extent such statement or omission was made
in reliance upon and in conformity with information furnished in writing to the
Partnership by or on behalf of such Holder Indemnified Party expressly for use
therein, and (ii) any violation by the Partnership of any federal, state or
common law rule, regulation or law applicable to the Partnership and relating to
action required of or inaction by the Partnership in connection with any
registration or offering of securities. Notwithstanding the preceding sentence,
the Partnership shall not be liable in any such case to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission (x) made in any preliminary prospectus
if (A) a Holder failed to deliver or cause to be delivered a copy of the
prospectus to the Person asserting such Loss after the Partnership had furnished
such Holder with a sufficient number of copies of the same and (B) the
prospectus completely corrected in a timely manner such untrue statement or
omission, or (y) in the prospectus, if such untrue statement or alleged untrue
statement or omission or alleged omission is completely corrected in an
amendment or supplement to the prospectus and such Holder thereafter fails to
deliver such prospectus as so amended or supplemented prior to or concurrently
with the sale of the securities to the Person asserting such Loss after the
Partnership had furnished such Holder with a sufficient number of copies of the
same. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder Indemnified Party or
representative of such Holder Indemnified Party and shall survive the transfer
of securities by Holder.
(b)    Each selling Holder, severally and not jointly, agrees to indemnify and
hold harmless the Partnership, its officers, Directors, employees, controlling
persons, fiduciaries, general or limited partners, representatives and each
other Person (if any) that controls the Partnership within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all Losses caused by, arising out of, resulting from or related
to any untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement or prospectus relating to Registrable Securities
(as amended or supplemented if the Partnership shall have furnished any
amendments or supplements thereto) or any preliminary prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, only
to the extent such statement or omission (i) was made in reliance upon and in
conformity with information furnished in writing by or on behalf of such Holder
expressly for use in any Registration Statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus and (ii) has not been corrected in a subsequent writing
prior to or concurrently with the sale of the securities to the Person asserting
such Loss.
(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to Section 4(a) or Section 4(b), such Person (the “Indemnified Party”)
shall promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing (provided that the failure of the Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 4, except to the extent the Indemnifying
Party is actually prejudiced by such failure to give notice), and the
Indemnifying Party shall be entitled to participate in such proceeding and,
unless in the reasonable opinion of outside counsel to the Indemnified Party a
conflict of interest between the Indemnified Party and Indemnifying Party may
exist in respect of

7

--------------------------------------------------------------------------------



such claim, to assume the defense thereof jointly with any other Indemnifying
Party similarly notified, to the extent that it chooses, with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party that it so chooses, the Indemnifying Party shall
not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
(i) if the Indemnifying Party fails to take reasonable steps necessary to defend
diligently the action or proceeding within twenty (20) days after receiving
notice from such Indemnified Party that the Indemnified Party believes it has
failed to do so, (ii) if such Indemnified Party who is a defendant in any action
or proceeding which is also brought against the Indemnifying Party reasonably
shall have concluded that there may be one or more legal defenses available to
such Indemnified Party which are not available to the Indemnifying Party or
(iii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct then, in any
such case, the Indemnified Party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all Indemnified Parties in each jurisdiction, except to the extent any
Indemnified Party or Parties reasonably shall have concluded that there may be
legal defenses available to such party or parties which are not available to the
other Indemnified Parties or to the extent representation of all Indemnified
Parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct) and the Indemnifying Party shall be liable
for any expenses therefor. No Indemnifying Party shall, without the written
consent of the Indemnified Party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the Indemnified Party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(A) includes an unconditional release of the Indemnified Party from all
liability arising out of such action or claim and (B) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any Indemnified Party.
(d)    If the indemnification provided for in this Section 4 is unavailable to
an Indemnified Party in respect of any Losses in respect of which indemnity is
to be provided hereunder, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall to the fullest extent permitted by law contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of
such party in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Partnership (on the one hand) and the selling Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
(e)    The Partnership and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4(d). The amount paid or
payable by an Indemnified Party as a result of the Losses referred to in
Section 4(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

8

--------------------------------------------------------------------------------



Section 5.    Rule 144.
The Partnership covenants that so long as the Common Units are registered
pursuant to Section 12(b), Section 12(g) or Section 15(d) of the Exchange Act,
it will used its commercially reasonable efforts to file any and all reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Partnership is not required to file such reports, to make publicly available
such necessary information for so long as necessary to permit sales pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act) and that it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable any Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144, Rule 144A or Regulation S under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC. Upon the written request of any Holder,
the Partnership will deliver to the Holders a written statement as to whether it
has complied with such requirements.
Section 6.    Severability.
If any provision of this Agreement shall be determined to be illegal and
unenforceable by any court of law, the remaining provisions shall be severable
and enforceable in accordance with their terms.
Section 7.    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to its choice or
conflict of law provisions or rules.
(b)    The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall exclusively
and properly lie in the Chancery Court of the State of Delaware or, if such
court shall not have jurisdiction, the federal courts of the United States of
America located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submits to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.
Section 8.    JURY TRIAL.
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN.

9

--------------------------------------------------------------------------------



Section 9.    Transfer or Assignment; Benefits of Agreement.
This Agreement shall be binding upon and inure to the benefit of the
Partnership, Cogent and their respective successors and assigns. The rights to
cause the Partnership to register Registrable Securities granted to Cogent by
the Partnership under Section 2 and all other rights of Cogent hereunder may be
transferred or assigned by Cogent, or a Holder, to one or more transferee(s) or
assignee(s) of such Registrable Securities; provided, however, that (a) such
transferee or assignee is an Affiliate of Cogent or such Holder, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the Registrable Securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee or assignee agrees
to be bound by this Agreement. Except as otherwise expressly provided herein, no
Person that is not a party to this Agreement, as a third-party beneficiary or
otherwise, shall be entitled to enforce any rights or remedies under this
Agreement.
Section 10.    Notices.
All notices or other communications which are required or permitted hereunder
shall be in writing and shall be deemed to have been given if personally
delivered or sent by telecopier, sent by nationally recognized overnight
courier, sent by e-mail (so long as a receipt of such e-mail is requested or
delivered) or sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
(i)    If to the Partnership, to:
USD Partners LP
811 Main Street, Suite 2800
Houston, Texas 77002
Attn: General Counsel
E-mail: kbenson@usdg.com
with copies (which shall not constitute notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn: Sean T. Wheeler
E-mail: sean.wheeler@lw.com
(ii)    If to Cogent, to:
Cogent Energy Solutions, LLC
3100 Timmons, Suite 210
Houston, Texas 77027
Attn: Randall D. Balhorn and Steve Magness
Email: rbalhorn@cogentenergysolutions.com;
smagness@cogentenergysolutions.com

10

--------------------------------------------------------------------------------



with copies (which shall not constitute notice) to:
Locke Lord LLP
600 Travis, Suite 2800
Houston, Texas 77079
Attn: Kevin N. Pater
E-mail: kpeter@lockelord.com
Section 11.    Modification; Waiver.
This Agreement may be amended, modified or supplemented only by a written
instrument duly executed by the Partnership, on the one hand, and Investors
holding a majority of the Preferred Shares that are not held by the Partnership
or its Affiliates, on the other hand. No course of dealing between the
Partnership or its Subsidiaries and Investors or any delay in exercising any
rights hereunder will operate as a waiver of any rights of any party to this
Agreement. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
Section 12.    Entire Agreement.
Except as otherwise expressly provided herein, this Agreement and the other
Transaction Documents constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements and understandings of the parties in connection
therewith, from and after the completion of the IPO. Unless otherwise provided
herein, any consent required by either party may be withheld by such party in
its sole discretion.
Section 13.    Specific Performance.
Each party to this Agreement acknowledges that a remedy at law for any breach or
attempted breach of this Agreement will be inadequate, agrees that each other
party to this Agreement shall be entitled to specific performance and injunctive
and other equitable relief in case of any such breach or attempted breach, and
further agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).
Section 14.    Counterparts.
This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts taken together shall constitute but one agreement.
Section 15.    Further Assurances.
Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
[Signature Page to Follow]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
USD PARTNERS LP
By:    USD Partners GP LLC,
    its general partner
By:     /s/ Adam Altsuler        
    Name: Adam Altsuler
    Title: Vice President and Chief Financial Officer
COGENT ENERGY SOLUTIONS, LLC
By:     /s/ Randall D. Balhorn        
    Name: Randall D. Balhorn    
Title: Manager







Signature Page to Registration Rights Agreement